Smith, J. (dissenting).
I would affirm the finding of the hearing court that the police conducted a proper inventory search and discovered narcotics during that search. (South Dakota v Opperman, 428 US 364 [1976]; Illinois v Lafayette, 462 US 640 [1983]; People v Gonzalez, 62 NY2d 386 [1984].)
The facts, taken in the light most favorable to the People, indicate that on April 27, 1984 the defendant’s car was towed to a Department of Transportation pound after it was illegally parked on 10th Avenue in New York County. Because there were $2,725 in unpaid tickets, the car was declared a scofflaw car. After defendant paid the tickets, he was informed that he could not get the car because the registration had expired.
On April 30, 1984, three days after the car was towed, a police officer whose duties included reading VIN (vehicle identification number) numbers and inventorying cars entered the car to read its VIN number. While in the car, he saw an airline bag on the floor and noticed a scale inside. Further investigation revealed narcotics.
In People v Gonzalez (supra, at 388), the issue was "whether the police lawfully searched a closed container found in defendant’s car, without a warrant, as part of an inventory search.” The Gonzalez court concluded that the inventory search was proper.
Since there is no doubt that the police had a right to make an inventory search, the majority’s conclusion that the search was a pretext and therefore unreasonable is not supported by the evidence.